Title: From John Adams to United States Senate, 2 March 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate of the United States.
March 2. 1799.

I inclose the copy of a letter of the 6th ult. from Governor St. Clair, and the copy of the certificate therein mentioned, of the nomination of ten persons, of whom five are to be selected to constitute the Legislative Council for the Territory Northwest of the River Ohio. I have accordingly selected, and now nominate, Jacob Burnet, James Findlay, Henry Vanderburg, Robert Oliver and David Vance to be the members of the Legislative Council of the Territory of the United States Northwest of the River Ohio.

John Adams